Case: 15-11064      Document: 00513621649         Page: 1    Date Filed: 08/03/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 15-11064
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                         August 3, 2016
                                                                           Lyle W. Cayce
JOHN LITTLE; WENDY LITTLE,                                                      Clerk


              Plaintiffs - Appellants

v.

PADRAIC OBRYAN; CAROLYN TIBILETTI; SHERRY CARSON,

              Defendants - Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:14-CV-3089


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM:*
       Pro se plaintiffs John and Wendy Little sued three Texas state
employees in their individual capacities. The employees (“Defendants”) were
allegedly involved in suspending John’s state-issued electrician license for
failing to pay child support. The employees moved to dismiss under Fed. R.
Civ. P. 12(b)(1) and 12(b)(6). The district court granted the employees’ 12(b)(6)
motion and entered a Rule 54(b) judgment. The Littles timely appealed. After


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11064     Document: 00513621649      Page: 2   Date Filed: 08/03/2016



                                  No. 15-11064
reviewing the parties’ briefing, the record, and the applicable law, we find no
reversible error and AFFIRM.
                                BACKGROUND
      Beginning March 13, 2013, and continuing at least through September
23, 2014, John failed to pay his monthly court ordered child support. On
February 23, 2014, John received notice that the Office of the Attorney General
of Texas (the “OAG”) was requesting that his Master Electrician’s license not
be renewed and advising him to contact the OAG to avoid nonrenewal.
Between February 23, 2014 and June 24, 2014, the Littles did not contact the
OAG regarding a payment arrangement to satisfy past due child support and
obtain a release. John’s license expired on June 24, 2014.
      The Littles sued under 42 U.S.C. § 1983 and 42 U.S.C. § 1985, contending
that their constitutional rights were violated when Defendants suspended
John’s electrician license after he fell in arrears on paying child support, and
challenging provisions of the Texas Family Code as unconstitutional. The
Littles’ complaint alleged that they were denied due process and equal
protection of the laws, and also that they were retaliated against for filing suit.
The district court dismissed the lawsuit based on Defendants’ qualified
immunity and because the Littles failed to state a plausible constitutional
claim regarding the challenged sections of the Texas Family Code. This appeal
followed.
                          STANDARD OF REVIEW
      “We review de novo motions to dismiss and motions for judgment on the
pleadings. The standard is the same for both. Viewing the facts as pled in the
light most favorable to the nonmovant, a motion to dismiss or for a judgment
on the pleadings should not be granted if a complaint provides enough facts to
state a claim to relief that is plausible on its face.” Jebaco, Inc., v. Harrah’s


                                        2
     Case: 15-11064      Document: 00513621649        Page: 3     Date Filed: 08/03/2016



                                     No. 15-11064
Operating Co., 587 F.3d 314, 318 (5th Cir. 2003) (internal citation and
quotation marks omitted).
                                    DISCUSSION
       The Littles raise a bevy of claims. A number of those claims, however,
are unrelated to the district court’s order on appeal. Below, we discuss the
primary basis for the district court’s dismissal—qualified immunity—and
address the relevant claims—the Littles’ equal protection and procedural due
process claims under § 1983, their conspiracy equal protection claim under
§ 1985(3), their First Amendment retaliation claim, and their challenge to the
constitutionality of various Texas Family Code statutes.
   A. Qualified Immunity
       Qualified     immunity       shields       government     officials   performing
discretionary functions “from civil damages liability as long as their actions
could reasonably have been thought consistent with the rights they are alleged
to have violated.” Anderson v. Creighton, 483 U.S. 635, 639 (1987). To defeat
a defendant’s assertion of qualified immunity at the pleadings stage, the
plaintiff “must plead that each Government-official defendant, through the
official’s own individual actions, has violated the Constitution.”               Ashcroft
v. Iqbal, 556 U.S. 662, 676 (2009). The plaintiff must also allege facts that
show that the violation was objectively unreasonable, that is, a reasonable
government official, in the light of clearly established law, would not have
acted so. 1 Anderson, 483 U.S. at 639–40.
   B. Constitutional Claims
      The district court found that the due process, equal protection, and
retaliation claims against Defendants failed because the Littles’ speculative


      1 “The district court need not allow any discovery unless it finds that plaintiff has
supported his claim with sufficient precision and factual specificity[.]” Schultea v. Wood,
47 F.3d 1427, 1434 (5th Cir. 1995) (en banc).
                                              3
    Case: 15-11064      Document: 00513621649        Page: 4   Date Filed: 08/03/2016



                                   No. 15-11064
and conclusory allegations did not identify specific conduct which could be
interpreted as a violation of the their constitutional rights. Therefore, the
district court concluded that Defendants were entitled to qualified immunity.
Based on our review of the record, we agree with the district court’s opinion
and affirm the dismissal of the claims against Defendants based on qualified
immunity.
   C. Texas Statutes
      The Littles challenge the constitutionality of the Tex. Fam. Code
§§ 232.0135, 157.263, and 154.068. As held above, the Littles have not alleged
any basis for concluding that Defendants’ conduct in applying the above-
referenced statutes was unconstitutional.        Aside from Defendants’ alleged
unconstitutional conduct under the color of state law, the Littles offer no other
basis for holding that the challenged statutes are unconstitutional.
Accordingly, the district court did not err in dismissing the Littles’ complaint
for failure to state a plausible claim for relief.
                                 CONCLUSION
      For the foregoing reasons, we AFFIRM the district court’s judgment.




                                          4